internal_revenue_service number release date index number ------------------------------------- ---------------------------------- ------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-123318-18 date date legend x state date year ------------------------------------------------------ ------------------------- --------- ----------------------- ------- dear -------------- this letter responds to your request dated date on behalf of x for permission to file a late sec_754 election under sec_301 of the procedure and administration regulations facts based on the materials submitted and representations within we understand the relevant facts to be as follows x is a partnership formed in accordance with the laws of state a partner in x died on date x’s partnership return for year was timely filed but inadvertently a sec_754 election to adjust the basis of partnership property was not filed with the return law and analysis under sec_754 of the internal_revenue_code a partnership may elect to adjust the basis of partnership property where there is a distribution_of_property or a transfer of a partnership_interest the election applies to all distributions of property by plr-123318-18 the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election was filed and all subsequent years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 is made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time for filing for the taxable_year including extensions under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the internal_revenue_bulletin sec_301_9100-1 through -3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions for time for making elections that do not meet the requirements of sec_301_9100-2 conclusions based on the information submitted and the representations made we conclude that the requirements of section sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days following the date of this letter to make a sec_754 election the election should be made in a written_statement filed with the applicable service_center for association with x’s return a copy of this letter should be attached to the statement filed a copy of this letter is enclosed for that purpose this ruling is contingent on x adjusting the basis of its properties to reflect any sec_734 or sec_743 adjustments that would have been made had the sec_754 election been timely made these basis adjustments must reflect any additional_depreciation that would have been allowable had the sec_754 election been timely made regardless of whether the statutory period of limitation on assessment or filing a claim_for_refund has expired for any year subject_to this grant of late election relief any depreciation deduction allowable for an open_year is to be computed based upon the remaining useful_life and using property basis adjusted by the greater of any depreciation allowed_or_allowable in any prior year had the sec_754 election been timely made additionally x's partners must adjust the basis of their plr-123318-18 interests in x to reflect what that basis would be had the sec_754 election been timely made regardless of whether the statutory period of limitation on assessment or filing a claim_for_refund has expired for any year subject_to this grant of late election relief specifically x's partners must reduce the basis of their interests in x in the amount of any additional_depreciation that would have been allowable had the sec_754 election been timely made except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to whether or not x is a partnership for federal tax purposes the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling will be sent to the taxpayer_representative sincerely holly porter associate chief_counsel passthroughs and special industries david r haglund by david r haglund branch chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
